IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 707 MAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 ALEX MARTINEZ,                                :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 25th day of August, 2020, the Petition for Allowance of Appeal is

DENIED. Petitioner’s Application to File Supplement for Petition for Allowance of Appeal

is DISMISSED AS MOOT.